DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 6/2/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 are hereby withdrawn. 

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Mark Itri (Reg. 36,171) on 8/8/2022.
	In the claims:
	Claim 18.  (Currently amended)  A wireless communication device comprising: 
one or more transducers; 
an attachment made of a capillary-dense material; and 
one or more pathways, at a first opening, disposed to couple the one or more transducers to the attachment, wherein: 
the one or more pathways are configured to allow transport of water from vicinities of one or more transducers to the attachment, the attachment, at a second opening, releases , and Page 4 of 8 4895-8378-5763.1Application No.: 16/569,591Docket No.: 045738.006469 (P41947US1) 
the one or more pathways comprise a tubular structure including the attachment .

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding 1, the prior arts of record fail to teach, disclose or suggest an apparatus, as recited in claim 1, wherein the pathway comprises a tubular structure, the one or more transducers are disposed at a first opening of the tubular structure, and the pathway is configured to facilitate removal of water via capillary-induced pressure gradient within the tubular structure created by a capillary-dense material disposed at a second opening of the tubular structure at a distance from the one or more transducers, wherein the tubular structure comprises at least one U-shape cylindrical tube with two branches having a surface energy bias due to the capillary-dense material.

Regarding claim 10, the prior arts of record fail to teach, disclose or suggest an electronic device, as recited in claim 10, a tubular structure coupled at a first end to the one or more transducers and forming a pathway for drying the one or more transducers; and a capillary-dense material disposed at a second end of the tubular structure and configured to facilitate removal of water from the one or more transducers via capillary-induced pressure gradient within the tubular structure, wherein the tubular structure comprises at least one U-shape cylindrical tube with two branches having a surface energy bias due to the capillary-dense material.

Regarding claim 18, the prior arts of record fail to teach, discloser or suggest a wireless communication device, as recited in claim 18, wherein the one or more pathways are configured to allow transport of water from vicinities of one or more transducers to the attachment, the attachment, at a second opening, releases the water to a surrounding environment, and Page 4 of 8 4895-8378-5763.1Application No.: 16/569,591Docket No.: 045738.006469 (P41947US1) 
the one or more pathways comprise a tubular structure including the attachment, wherein the tubular structure comprises at least one U-shape cylindrical tube with two branches having a surface energy bias.

				Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841